Order, Supreme Court, New York County (Stanley Parness, J.), entered August 1, 1995, which granted the petition for condemnation of the subject property, with related relief, unanimously affirmed, without costs.
Tenants’ challenge to petitioner’s determination was untimely under EDPL 204. The tenants’ claim that this statute’s provision for service by publication is unconstitutional is improperly raised for the first time on appeal and made without the notice to the Attorney-General required by Executive Law § 71 (see, Matter of A & J Produce Corp. v Commissioner of Fin. of City of N. Y., 199 AD2d 99, lv denied 86 NY2d 701). In any event, such claim is without merit (see, Matter of De Vito v City of Troy, 72 AD2d 866). We have considered appellants’ remaining claims and find them to be without merit. Concur—Rosenberger, J. P., Wallach, Rubin, Nardelli and Mazzarelli, JJ.